Fitzgebald, S.—
Included in the property assessed for the purpose of taxation by the appraiser is a trust fund, which is claimed by the heirs of decedent’s deceased husband. It appeal’s by the affidavit of one of the executors, annexed to the report, that the attorneys for these heirs intend to litigate this claim and to- carry the matter to the court of last- resort; that the ownership of said fund is, therefore, at the present time undetermined. In Matter of Westurn, 152 N. Y. 93, where an alleged asset of the estate was in litigation, the court said (p. 103) : “ It was, we think, the plain duty of the surrogate to have excluded this claim from valuation at the time,, reserving it for future appraisement in case the administrator succeeded in collecting it.” With respect to another claim, also in litigation, the court stated that, if it was well founded, it was manifest a tax could not be .assessed against the appellants ; that they would, in the case supposed, have no taxable interest, and the surrogate should have postponed the appraisement until the litigation was determined. The amount, of this trust fund must be excluded in determining the value of *306tbe estate presently taxable. An order may be entered accordingly, which may in terms reserve this fund for a. future appraisal in the event that the litigation terminates favorably to the estate.
Decreed accordingly.